                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     AARON STEWARD,                                     Case No. 18-cv-04119-SI
                                  10                    Plaintiff,
                                                                                            ORDER DENYING WITHOUT
                                  11             v.                                         PREJUDICE DEFENDANTS’
                                                                                            ADMINISTRATIVE MOTION TO
                                  12     COUNTY OF SANTA CLARA, et al.,                     SEAL
Northern District of California
 United States District Court




                                  13                    Defendants.                         Re: Dkt. No. 57
                                  14

                                  15          Defendants have filed an administrative motion to file under seal the entire declaration of
                                  16   Sergeant Jose Morales and Exhibits 1-23 to that declaration. The declaration and exhibits are filed

                                  17   in support of defendants’ motion for summary judgment.

                                  18          With the exception of a narrow range of documents that are “traditionally kept secret,” courts

                                  19   begin their sealing analysis with “a strong presumption in favor of access.” Foltz v. State Farm Mut.

                                  20   Auto. Ins., 331 F.3d 1122, 1135 (9th Cir. 2003). When applying to file documents under seal in

                                  21   connection with a dispositive motion, the submitting party bears the burden of “articulating

                                  22   compelling reasons supported by specific factual findings that outweigh the general history of access

                                  23   and the public policies favoring disclosure, such as the public interest in understanding the judicial

                                  24   process.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006)

                                  25   (internal quotations and citations omitted). The Ninth Circuit has explained:

                                  26          Under this stringent standard, a court may seal records only when it finds a
                                              compelling reason and articulates the factual basis for its ruling, without relying on
                                  27          hypothesis or conjecture. The court must then conscientiously balance the competing
                                              interests of the public and the party who seeks to keep certain judicial records secret.
                                  28          What constitutes a “compelling reason” is best left to the sound discretion of the trial
                                               court. Examples include when a court record might be used to gratify private spite
                                   1           or promote public scandal, to circulate libelous statements, or as sources of business
                                               information that might harm a litigant’s competitive standing.
                                   2
                                       Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016) (citations,
                                   3
                                       internal quotation marks, and alterations omitted). In addition, all requests to file under seal must
                                   4
                                       be “narrowly tailored,” such that only sealable information is sought to be redacted from public
                                   5
                                       access. Civil L.R. 79-5(b).
                                   6
                                               Defendants assert that they have met the “compelling reason” standard because the
                                   7
                                       declaration and exhibits “contain confidential information relating to the County of Santa Clara
                                   8
                                       Sheriff’s Office Body Worn Camera footage, surveillance video, graphic and confidential
                                   9
                                       information relating to strip/contraband searches, contraband watch, and rehousing reports.” Adm.
                                  10
                                       Mot. at 2 (Dkt. No. 57). Mr. Rollo’s declaration in support of the administrative motion to seal does
                                  11
                                       not elaborate on this statement, nor does Mr. Rollo address any particular information in Sergeant
                                  12
Northern District of California




                                       Morales’ declaration or the exhibits.
 United States District Court




                                  13
                                               The Court finds that as framed, the administrative motion to seal does not set forth a
                                  14
                                       compelling reason for sealing and is not narrowly tailored. Defendants do not explain why the
                                  15   entirety of Sergeant Morales’ declaration should be filed under seal, and most if not all of the
                                  16   information contained in his declaration does not appear confidential. Further, the Court notes that
                                  17   the publicly-filed complaint alleges facts about the November 7, 2016 strip search (e.g., about digital
                                  18   penetration), and thus at least some of the material contained in the Morales declaration is already
                                  19   in the public record. Defendants also do not explain why the entirety of Exhibits 1-23 should be
                                  20   filed under seal, and Mr. Rollo’s declaration does not specifically address any particular exhibit.
                                  21           Accordingly, the Court DENIES defendants’ administrative motion without prejudice to
                                  22   renewal. If defendants wish to file any portion of the Morales declaration and supporting exhibits
                                  23   under seal, defendants’ administrative motion and supporting declaration shall explain, with
                                  24   specificity, why the material at issue is confidential. Further, the administrative motion shall be
                                  25   narrowly tailored so that only truly confidential information is sought to be sealed through

                                  26   redactions where appropriate. The Court understands that it may be difficult to “redact” video

                                  27   footage, and thus it may be appropriate to file under seal the entire footage of plaintiff’s strip search.

                                  28
                                                                                           2
                                   1          Defendants may file the renewed and more narrowly tailored administrative motion to seal1

                                   2   in accordance with Civil Local Rule 79-5 and this Court’s Standing Order no later than February

                                   3   5, 2020.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 28, 2020                      ______________________________________
                                                                                      SUSAN ILLSTON
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              1
                                  27               The Court did not receive a chambers copy of the administrative motion to seal and
                                       supporting declaration. If defendants file a second administrative motion to seal, they must provide
                                  28   a chambers copy of the motion to the Court. See generally Judge Illston’s Standing Order ¶ 8 (found
                                       at https://www.cand.uscourts.gov/wp-content/uploads/judges/illston-si/SI-Standing-Order.pdf).
                                                                                         3
